Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the merchandise, consisting of 2 pieces of white-figured shirtings out of the 21 pieces invoiced as contained in case numbered 8, and 2 pieces of white-figured shirtings out of the 20 pieces invoiced as contained in case numbered 11, reported by the inspector as landed in bad order, was not in fact imported. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon said 2 pieces of white-figured shirtings out of the 21 pieces invoiced as contained in case numbered 8, and the 2 pieces of white-figured shirtings out of the 20 pieces invoiced as contained in case numbered 11. The protest was sustained to this extent.